DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 were canceled.
Claims 22-40 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 40 recites “A software application product storable and operable in a mobile device that includes a graphical user interface” wherein the claimed software application product is software per se, as it is not tangibly embodied on any sort of physical medium or hardware. Accordingly the claimed system is software per se and therefore non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-28, 30-33, 35, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy ( US20160196457A1) in view of Chippar (US20160362197A1).

	In regards to claim 1, Mylaraswamy teaches An aircraft monitoring system (Mylaraswamy: Abstract), comprising: 
	at least one Line Replaceable Unit (LRU) installed in an aircraft unit (Mylaraswamy: Fig. 1 Element 12 & 14; Para 9 “FIG. 1 is a schematic of a Line Replaceable Unit (LRU) health node, a first LRU (e.g., a starter air valve) monitored by the health node, a second LRU (e.g., an air turbine starter) further monitored by the health node, and additional infrastructure suitable for usage in conjunction with the LRU health node”), the LRU comprising a Radio Frequency Identification (RFID) tag (Mylaraswamy: Fig. 1 Element 28; Para 4 “the LRU health node includes a passive Radio Frequency identification (RFID) module having an RFID memory and an RFID antenna”), the RFID tag containing stored information which consists of or comprises ID-information identifying the LRU (Mylaraswamy: Para 15 “The RFID module is preferably passive by design and, thus, utilizes the energy obtained from an interrogation signal to transmit the health summary data to the RFID scanner, along with information identifying the LRU or LRUs to which the data pertains”), and 
an RFID reader (Mylaraswamy: Fig. 1 Element 54) installed in the aircraft unit (Mylaraswamy: Para 24 “RFID module 28 further includes an RFID antenna 52 (FIG. 1), which enables wireless communication with compatible RF scanners, preferably over an Ultra High Frequency (UHF) bandwidth. One such RF scanner 54 is schematically shown in FIG. 1 and described more fully below. The term “RFID scanner,” as appearing herein, encompasses dedicated handheld devices, RFID-compatible smart phones, RFID-enabled tablet and laptop computers, and any other device capable of wirelessly receiving data from an RFID module in the manner described herein”; i.e. RFID reader encompassed by computers installed in aircraft)…
wherein the RFID reader (Mylaraswamy: Fig. 1 Element 54) is configured to transmit at least the read ID-information to an aircraft communication unit for determining from the received ID-information if an LRU has been or shall be replaced (Mylaraswamy: Fig. 1 Element 58; Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10. Digital network 58 can be any network over which one or more adaptive streams can be received including, but not limited to, an open Content Delivery Network (CDN), the Internet, or any other digital network based upon Transmission Control Protocol (TCP)/Internet Protocol (IP) or other conventional protocols. Network 58 as illustrated in FIG. 1, then, is intended to broadly encompass any digital communications network(s), systems, or architectures for transmitting data between scanner 54 and maintenance support center 60. Maintenance support center 60 can likewise determine the appropriate maintenance action based upon the received health summary information utilizing a look-up table or formula”; i.e. digital network 58 (aircraft communication unit) transmits health summary information (ID-information) to  maintenance support center 60 (remote surveillance system), which then utilizes the health summary data to determine an appropriate maintenance action for each LRU(determining from the received ID-information if an LRU has been or shall be replaced)), wherein the communication unit participates in sending the ID-information to a remote surveillance system(Mylaraswamy: Fig. 1 Element 60).
Yet Mylaraswamy do not teach the RFID reader being located and configured to at least intermittently automatically read the RFID tag of the at least one LRU.
However, in the same field of endeavor, Chippar teaches the RFID reader being located and configured to at least intermittently automatically read the RFID tag of the at least one LRU(Chippar: Para 19 “During operation of LRU prognostic system 10, controller 32 periodically calculates an adaptive TBO value for LRU 14 and any other LRUs included in prognostic system 10”;  Para 21 “the LRU prognostic system includes a reader or antenna (represented by a first symbol in key 48), a data concentrator or gateway (represented by a second symbol in key 48), and a number of passive and active RFID modules (represented by third and fourth symbols in key 48, respectively) distributed throughout the aircraft. The LRU prognostic system may also include a mesh network and a number of wireless connections, as further indicated by key 48. Rotary wing aircraft 46 includes a relatively large number of LRUs containing embedded RFID tags and may consequently be referred to as an “RFID enabled aircraft”; Para 22 “In the embodiment shown in FIG. 3, the degradation of LRUs can be calculated in real time and stored in the memories of the respective LRU tags in the following manner. As indicated above, there may be several read/write devices installed throughout aircraft 46 to provide read/write facilities to the RFID modules via a wireless communication mode. The read/write devices can be connected to the gateway via the wireless (e.g., RF) connection shown in FIG. 3. In a preferred embodiment, the gateway is the only mechanism connected to an external mode in a wireless Local Area Network (LAN), via Ethernet, or via another connection. The calculation sub-system (e.g., sub-system 12 shown in FIG. 1) can likewise be connected to gateway wirelessly or via an Ethernet connection”; Para 25 “calculation sub-system 12 performs the following steps conceptually illustrated in FIG. 6. First, calculation sub-system 12 forwards a request to gateway 82 to fetch (read data) the LRU-specific degradation rates and adaptive TBO value from each LRU (identified as 86(a)-(f) in FIG. 6). After this data has been recalled, calculation sub-system 12 may create zonal map or table. The calculation sub-system 12 then utilizes this map or table, along with the previously-determined cumulative time period the aircraft position resides in different environmental zones while operational, to calculate a new adaptive TBO value 90 for each LRU 86(a)-(f)”; Para 13 “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation”; i.e. updating TBO value indicated reading the data from the RFID tags).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Mylaraswamy with the feature of the RFID reader being located and configured to at least intermittently automatically read the RFID tag of the at least one LRU disclosed by Chippar. One would be motivated to do so for the benefit of “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation” (Chippar: Para 13).

In regards to claim 23, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Chippa further teaches the RFID reader is configured to read the RFID tag periodically (Chippar: Para 19 “During operation of LRU prognostic system 10, controller 32 periodically calculates an adaptive TBO value for LRU 14 and any other LRUs included in prognostic system 10”;  Para 21 “the LRU prognostic system includes a reader or antenna (represented by a first symbol in key 48), a data concentrator or gateway (represented by a second symbol in key 48), and a number of passive and active RFID modules (represented by third and fourth symbols in key 48, respectively) distributed throughout the aircraft. The LRU prognostic system may also include a mesh network and a number of wireless connections, as further indicated by key 48. Rotary wing aircraft 46 includes a relatively large number of LRUs containing embedded RFID tags and may consequently be referred to as an “RFID enabled aircraft”; Para 22 “In the embodiment shown in FIG. 3, the degradation of LRUs can be calculated in real time and stored in the memories of the respective LRU tags in the following manner. As indicated above, there may be several read/write devices installed throughout aircraft 46 to provide read/write facilities to the RFID modules via a wireless communication mode. The read/write devices can be connected to the gateway via the wireless (e.g., RF) connection shown in FIG. 3. In a preferred embodiment, the gateway is the only mechanism connected to an external mode in a wireless Local Area Network (LAN), via Ethernet, or via another connection. The calculation sub-system (e.g., sub-system 12 shown in FIG. 1) can likewise be connected to gateway wirelessly or via an Ethernet connection”; Para 25 “calculation sub-system 12 performs the following steps conceptually illustrated in FIG. 6. First, calculation sub-system 12 forwards a request to gateway 82 to fetch (read data) the LRU-specific degradation rates and adaptive TBO value from each LRU (identified as 86(a)-(f) in FIG. 6). After this data has been recalled, calculation sub-system 12 may create zonal map or table. The calculation sub-system 12 then utilizes this map or table, along with the previously-determined cumulative time period the aircraft position resides in different environmental zones while operational, to calculate a new adaptive TBO value 90 for each LRU 86(a)-(f)”), especially after defined time intervals and/or upon predefined events that occur repeatedly (Chippar: Para 13 “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation”; i.e. updating TBO value indicated reading the data from the RFID tags)..

	In regards to claim 24, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Chippa further teaches the RFID reader is configured to read the RFID tag upon each start of the aircraft or aircraft engine (Chippar: Para 13 “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation”; Para 26 “When it is desired to retrieve the updated TBO value from the LRU or LRUs included in LRU prognostic system 10 (FIG. 1), the memories contained with the RFID tags can be accessed through controller 32, a gateway device (FIG. 3), or another intermediary device”; Para 23 “By way of non-limiting example, controller 32 of LRU prognostic system 10 can updates the adaptive TBO value for each LRU utilizing a three stage process. The first stage occurs during power-up or start-up of the aircraft, the stage second occurs during flight of the aircraft, and the third stage occurs during aircraft shut down”; i.e. first stage occurs during power-up or start-up of the aircraft encompasses each start of the aircraft or aircraft engine).

	In regards to claim 25, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the RFID tag is a passive or semi-active tag (Mylaraswamy: Fig. 1 Element 28; Para 25 “RFID module 28 is a passive device, which does not require a battery or other power source to generate the reply signal”), while Chippa further teaches the aircraft monitoring system especially comprising a plurality of passive, semi-active and/or active tags, preferably comprising at least one semi-active or active tag(Chippar: Para 21 “LRU prognostic system 10 will typically include a relatively large number of LRUs in which both passive and active RFID modules or tags are embedded”).

	In regards to claim 26, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the RFID tag is embedded in hardware of the LRU (Mylaraswamy: Fig. 1 Element 10 & 28; Para 17 “LRU health node 10 includes a main node housing 22, a power source 24, a health node controller 26, an RFID module 28, a mass storage memory 30, and a physical maintenance interface 32”).

	In regards to claim 27, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the RFID reader is located inside, outside or near an Electronic Control Unit of the aircraft unit, or in that the RFID reader is a separate component from the Electronic Control Unit (Mylaraswamy: Fig. 1 Element 54; Para 24 “The term “RFID scanner,” as appearing herein, encompasses dedicated handheld devices, RFID-compatible smart phones, RFID-enabled tablet and laptop computers, and any other device capable of wirelessly receiving data from an RFID module in the manner described herein”; i.e. Fig. 1 shows RFID scanner as a separate component from the ECU).

	In regards to claim 28, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the aircraft communication unit to which the RFID reader transmits the ID-information read from the RFID tag is designed and configured to participate in transmitting the read ID-information to the remote surveillance system by means of a Health Monitoring system that has been implemented to transmit health information about aircraft components to the remote surveillance system (Mylaraswamy: Fig. 1 Element 58; Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10”), while Chippa further teaches the aircraft communication unit to which the RFID reader transmits the ID-information read from the RFID tag is an Electronic Control Unit of the aircraft unit or an on-board communication unit located in the aircraft (Chippar: Para 21 “the LRU prognostic system includes a reader or antenna (represented by a first symbol in key 48), a data concentrator or gateway (represented by a second symbol in key 48), and a number of passive and active RFID modules (represented by third and fourth symbols in key 48, respectively) distributed throughout the aircraft”; Para 22 “there may be several read/write devices installed throughout aircraft 46 to provide read/write facilities to the RFID modules via a wireless communication mode. The read/write devices can be connected to the gateway via the wireless (e.g., RF) connection shown in FIG. 3. In a preferred embodiment, the gateway is the only mechanism connected to an external mode in a wireless Local Area Network (LAN), via Ethernet, or via another connection”).

	In regards to claim 30, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the communication unit is configured to link ID-information regarding an LRU (Mylaraswamy: Para 25 “When receiving an interrogation signal from RF scanner 54, RFID module 28 returns an RF reply signal 56 containing the health summary data stored in RFID memory 50, along with header information identifying the particular LRU or LRUs to which the health summary data pertains. The identifying information can include, for example, the serial number, part number, or manufacture date of the monitored LRU (e.g., SAV 12 or ATS 14) and/or LRU health node 10 itself”) with at least one of the following additional information: 
	accumulated hours (Mylaraswamy: Para 23 “the health summary data can include one or more of the following data points: (i) the current rotational range and position of the SAV valve 38, (ii) the current rate at which SAV valve 38 moves between fully open and closed positions, (iii) the cumulative time spent by SAV valve 38 in either the fully open or fully closed position, (iv) the cumulative number of operative cycles of SAV valve 38, and/or (v) the open or closed dead band of SAV valve 38 (that is, the offset between the excepted and actual position of SAV valve 38 when in the fully closed or opened position)”) and/or cycles of the LRU before removal, 
	location of removal of the LRU, 
	time of removal of the LRU, 
	wherein the additional information is transmitted together with the ID-information to the remote surveillance system (Mylaraswamy: Fig. 1 Element 58; Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10”).
	
	In regards to claim 31, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22, and Mylaraswamy further teaches the aircraft unit is an aircraft engine (Mylaraswamy: Fig. 1 Element 18; Para 17 “FIG. 1 is a schematic of an LRU health node 10, as illustrated in accordance with an exemplary embodiment of the present invention. In the illustrated example, LRU health node 10 is utilized to monitor the operational parameters of two different LRUs, namely, an SAV 12 and an ATS 14. In further embodiments, LRU health node 10 may exclusively monitor the operational parameters of a single LRU, such as SAV 12, ATS 14, or a different LRU. If desired, a separate and discrete LRU health node can be installed on each LRU desirably monitored for health diagnostic purposes. Together, SAV 12 and ATS 14 form an Air Turbine Starter System (ATSS) 16, which supports MES of a Gas Turbine Engine (GTE) 18”).

As per claim 32, it recites A method for collecting data on aircraft maintenance having limitations similar to those of claims 22-23 and therefore is rejected on the same basis. 

As per claim 33, it recites A method for collecting data on aircraft maintenance having limitations similar to those of claims 23-24 and therefore is rejected on the same basis. 

As per claim 35, it recites A method for collecting data on aircraft maintenance having limitations similar to those of claims 30 and therefore is rejected on the same basis. 

	In regards to claim 40, Mylaraswamy teaches A software application product storable and operable in a mobile device that includes a graphical user interface, the software application product when executed on a processor in the mobile device(Mylaraswamy:  Para 28 “One such RF scanner 54 is schematically shown in FIG. 1 and described more fully below. The term “RFID scanner,” as appearing herein, encompasses dedicated handheld devices, RFID-compatible smart phones, RFID-enabled tablet and laptop computers, and any other device capable of wirelessly receiving data from an RFID module in the manner described herein”) being operative to: 
	receive from a remote surveillance system information on at least one Line Replaceable Unit (LRU) of an aircraft unit that has been or that shall be replaced (Mylaraswamy:  Para 27 “Maintenance support center 60 can likewise determine the appropriate maintenance action based upon the received health summary information utilizing a look-up table or formula. After determining the appropriate maintenance action, support center 60 may then transmit this information through digital network to scanner 54 for presentation to maintenance personnel, as described more fully below” Para 28 “Possible maintenance actions, as determined utilizing the above-described process, can include allowing the LRU to pass inspection without additional measures; allowing the LRU to pass inspection, while indicating that the LRU should be flagged for re-inspection at a future date; and advising LRU replacement. The maintenance actions are preferably displayed on a screen 62 of the RFID scanner 54 as top-level read-outs to provide the technician or maintenance personnel with an intuitive indicator of the appropriate action to take for each LRU”), the information including ID-information contained in a Radio Frequency Identification (RFID) tag comprised in the LRU (Mylaraswamy:  Para 25 “When receiving an interrogation signal from RF scanner 54, RFID module 28 returns an RF reply signal 56 containing the health summary data stored in RFID memory 50, along with header information identifying the particular LRU or LRUs to which the health summary data pertains. The identifying information can include, for example, the serial number, part number, or manufacture date of the monitored LRU (e.g., SAV 12 or ATS 14) and/or LRU health node 10 itself”), and
	provide to the remote surveillance system information about such LRU (Mylaraswamy: Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10”) and/or maintenance work performed thereon.
	Yet Mylaraswamy do not teach the ID-information being automatically read periodically.
	However, in the same field of endeavor, Chippar teaches the ID-information being automatically read periodically (Chippar: Para 19 “During operation of LRU prognostic system 10, controller 32 periodically calculates an adaptive TBO value for LRU 14 and any other LRUs included in prognostic system 10”;  Para 21 “the LRU prognostic system includes a reader or antenna (represented by a first symbol in key 48), a data concentrator or gateway (represented by a second symbol in key 48), and a number of passive and active RFID modules (represented by third and fourth symbols in key 48, respectively) distributed throughout the aircraft. The LRU prognostic system may also include a mesh network and a number of wireless connections, as further indicated by key 48. Rotary wing aircraft 46 includes a relatively large number of LRUs containing embedded RFID tags and may consequently be referred to as an “RFID enabled aircraft”; Para 22 “In the embodiment shown in FIG. 3, the degradation of LRUs can be calculated in real time and stored in the memories of the respective LRU tags in the following manner. As indicated above, there may be several read/write devices installed throughout aircraft 46 to provide read/write facilities to the RFID modules via a wireless communication mode. The read/write devices can be connected to the gateway via the wireless (e.g., RF) connection shown in FIG. 3. In a preferred embodiment, the gateway is the only mechanism connected to an external mode in a wireless Local Area Network (LAN), via Ethernet, or via another connection. The calculation sub-system (e.g., sub-system 12 shown in FIG. 1) can likewise be connected to gateway wirelessly or via an Ethernet connection”; Para 25 “calculation sub-system 12 performs the following steps conceptually illustrated in FIG. 6. First, calculation sub-system 12 forwards a request to gateway 82 to fetch (read data) the LRU-specific degradation rates and adaptive TBO value from each LRU (identified as 86(a)-(f) in FIG. 6). After this data has been recalled, calculation sub-system 12 may create zonal map or table. The calculation sub-system 12 then utilizes this map or table, along with the previously-determined cumulative time period the aircraft position resides in different environmental zones while operational, to calculate a new adaptive TBO value 90 for each LRU 86(a)-(f)”; Para 13 “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation”; i.e. updating TBO value indicated reading the data from the RFID tags).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Mylaraswamy with the feature of the ID-information being automatically read periodically disclosed by Chippar. One would be motivated to do so for the benefit of “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation” (Chippar: Para 13).

Claim 29, 34, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy ( US20160196457A1) in view of Chippar (US20160362197A1) further in view of Holzer (US20110270482A1).

	In regards to claim 29, the combination of Mylaraswamy and Chippar teaches The aircraft monitoring system of claim 22,
Yet the combination of Mylaraswamy and Chippar do not teach the aircraft communication unit to which the RFID reader transmits the ID-information read from the RFID tag is configured to determine from the ID information if an LRU has been replaced and, if so, to transmit such replacement information together with the read ID- information to the remote surveillance system.
However, in the same field of endeavor, Holzer teaches the aircraft communication unit to which the RFID reader transmits the ID-information read from the RFID tag is configured to determine from the ID information if an LRU has been replaced (Holzer: Para 52 “it is preferred to exchange data between the individual system components and a higher-order system component—such as a control unit, wherein the data contains, for example, identification data of the corresponding system components and their function. This could be realized, for example, with an RFID tag in connection with one or more RFID scanners. In one special scenario, for example, all system components of a system could be realized with RFID tags that enable the higher-order system to detect the presence of the system components or to register their removal. For example, if a system component with a first RFID tag is removed from the system and a system component of the same type with a second RFID tag is installed, the system is able to determine that the [first] RFID tag and consequently the respective system component is no longer arranged within the system. A new identification on the second RFID tag is simultaneously transmitted to the control unit or the like such that it is able to detect that a new system component has been integrated”) and, if so, to transmit such replacement information together with the read ID- information to the remote surveillance system (Holzer: Para 53 “the configuration system dynamically determines the system components of the system. The configuration system transmits the dynamically obtained configuration data to the central maintenance system”; Para 64 “FIG. 1 a furthermore shows a central maintenance system 14 according to the invention that is connected to the central control unit 12 and able to communicate with this central control unit. In this case, the data transmitted between the central control unit 12 and the central maintenance system 14 may comprise, in particular, the operatability of the system 2 and of the individual system components 4 to 10. To this end, it is preferred that the central control unit 12 is able to monitor the function of the individual system components 4 to 10 or to at least send fault data to the central maintenance system 14. The central maintenance system comprises an arithmetic unit 9 that is provided with a central processor unit 11, a random access memory 13 and input/output means 7”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Mylaraswamy and Chippar with the feature of the aircraft communication unit to which the RFID reader transmits the ID-information read from the RFID tag is configured to determine from the ID information if an LRU has been replaced and, if so, to transmit such replacement information together with the read ID- information to the remote surveillance system disclosed by Holzer. One would be motivated to do so for the benefit of “Operational data and maintenance data can be transmitted via the data link between the system components and the central control unit” (Holzer: Para 27).

As per claim 34, it recites A method for collecting data on aircraft maintenance having limitations similar to those of claims 29 and therefore is rejected on the same basis. 

	In regards to claim 36, Mylaraswamy teaches A surveillance system for collecting data on aircraft maintenance, wherein the surveillance system (Mylaraswamy: Fig. 1 Element 60) is configured to
	 receive from an aircraft communication unit (Mylaraswamy: Fig. 1 Element 58)  ID-information regarding at least one LRU of an aircraft unit (Mylaraswamy:  Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10”), each ID-information being contained in an RFID tag of an LRU and identifying an LRU(Mylaraswamy:  Para 25 “RFID module 28 returns an RF reply signal 56 containing the health summary data stored in RFID memory 50, along with header information identifying the particular LRU or LRUs to which the health summary data pertains. The identifying information can include, for example, the serial number, part number, or manufacture date of the monitored LRU (e.g., SAV 12 or ATS 14) and/or LRU health node 10 itself”).
Yet Mylaraswamy do not teach the ID-information being automatically read periodically, and 
determine from the received ID-information if an LRU has been replaced.
However, in the same field of endeavor, Chippar teaches the ID-information being automatically read periodically(Chippar: Para 19 “During operation of LRU prognostic system 10, controller 32 periodically calculates an adaptive TBO value for LRU 14 and any other LRUs included in prognostic system 10”;  Para 21 “the LRU prognostic system includes a reader or antenna (represented by a first symbol in key 48), a data concentrator or gateway (represented by a second symbol in key 48), and a number of passive and active RFID modules (represented by third and fourth symbols in key 48, respectively) distributed throughout the aircraft. The LRU prognostic system may also include a mesh network and a number of wireless connections, as further indicated by key 48. Rotary wing aircraft 46 includes a relatively large number of LRUs containing embedded RFID tags and may consequently be referred to as an “RFID enabled aircraft”; Para 22 “In the embodiment shown in FIG. 3, the degradation of LRUs can be calculated in real time and stored in the memories of the respective LRU tags in the following manner. As indicated above, there may be several read/write devices installed throughout aircraft 46 to provide read/write facilities to the RFID modules via a wireless communication mode. The read/write devices can be connected to the gateway via the wireless (e.g., RF) connection shown in FIG. 3. In a preferred embodiment, the gateway is the only mechanism connected to an external mode in a wireless Local Area Network (LAN), via Ethernet, or via another connection. The calculation sub-system (e.g., sub-system 12 shown in FIG. 1) can likewise be connected to gateway wirelessly or via an Ethernet connection”; Para 25 “calculation sub-system 12 performs the following steps conceptually illustrated in FIG. 6. First, calculation sub-system 12 forwards a request to gateway 82 to fetch (read data) the LRU-specific degradation rates and adaptive TBO value from each LRU (identified as 86(a)-(f) in FIG. 6). After this data has been recalled, calculation sub-system 12 may create zonal map or table. The calculation sub-system 12 then utilizes this map or table, along with the previously-determined cumulative time period the aircraft position resides in different environmental zones while operational, to calculate a new adaptive TBO value 90 for each LRU 86(a)-(f)”; Para 13 “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation”; i.e. updating TBO value indicated reading the data from the RFID tags).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Mylaraswamy with the feature of the ID-information being automatically read periodically disclosed by Chippar. One would be motivated to do so for the benefit of “aircraft prognostic systems and methods enabling a variable or “adaptive” TBO value to be calculated an for one or more LRUs deployed onboard an aircraft and periodically updated at predetermined intervals or upon occurrence of a particular event, such as upon completion of a flight operation” (Chippar: Para 13).
Yet the combination of Mylaraswamy and Chippar do not teach determine from the received ID-information if an LRU has been replaced.
However, in the same field of endeavor, Holzer teaches determine from the received ID-information if an LRU has been replaced (Holzer: Para 52 “it is preferred to exchange data between the individual system components and a higher-order system component—such as a control unit, wherein the data contains, for example, identification data of the corresponding system components and their function. This could be realized, for example, with an RFID tag in connection with one or more RFID scanners. In one special scenario, for example, all system components of a system could be realized with RFID tags that enable the higher-order system to detect the presence of the system components or to register their removal. For example, if a system component with a first RFID tag is removed from the system and a system component of the same type with a second RFID tag is installed, the system is able to determine that the [first] RFID tag and consequently the respective system component is no longer arranged within the system. A new identification on the second RFID tag is simultaneously transmitted to the control unit or the like such that it is able to detect that a new system component has been integrated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Mylaraswamy and Chippar with the feature of determine from the received ID-information if an LRU has been replaced disclosed by Holzer. One would be motivated to do so for the benefit of “Operational data and maintenance data can be transmitted via the data link between the system components and the central control unit” (Holzer: Para 27).

	In regards to claim 37, the combination of Mylaraswamy, Chippar, and Holzer teaches The surveillance system of claim 36, and Holzer further teaches the surveillance system is further configured to link a replacement information regarding an LRU with at least one of the following additional information: 
	accumulated hours and/or cycles of the LRU before removal, 
	location of removal of the LRU, 
	time of removal of the LRU(Holzer: Para 94 “The data transmitted from the configuration system 16 to the central maintenance system 14 preferably also has a certain structure. It could be sensible to transmit at least three parameters in a dataset: 1) BITE ID: parameter for identifying the system (see above). 2) FIN: a FIN is a function identification number that is unique for each system component in an aircraft. Accordingly, a FIN is a code that defines and describes the function and the location of an aircraft component. The allocation of a FIN makes it possible to simplify and carry out the processing of a dataset or maintenance information electronically because unique identification numbers make it possible to minimize incorrect descriptions or incorrect interpretations of descriptions. 3) Time: the time, in which a system component was replaced”),
time to remove the LRU and install a replacement LRU.

	In regards to claim 38, the combination of Mylaraswamy, Chippar, and Holzer teaches The surveillance system of claim 36, and Mylaraswamy further teaches wherein the surveillance system is further configured 
	to provide such ID-information or information deducted therefrom to service personal units for use of such information by service personal when maintaining an LRU (Mylaraswamy:  Para 27 “RFID scanner 54 can forward the health summary information over a digital network 58 to a remotely-located back office service or maintenance support center 60, which then utilizes the health summary data to determine an appropriate maintenance action for each LRU monitored by LRU heath node 10. Digital network 58 can be any network over which one or more adaptive streams can be received including, but not limited to, an open Content Delivery Network (CDN), the Internet, or any other digital network based upon Transmission Control Protocol (TCP)/Internet Protocol (IP) or other conventional protocols. Network 58 as illustrated in FIG. 1, then, is intended to broadly encompass any digital communications network(s), systems, or architectures for transmitting data between scanner 54 and maintenance support center 60. Maintenance support center 60 can likewise determine the appropriate maintenance action based upon the received health summary information utilizing a look-up table or formula. After determining the appropriate maintenance action, support center 60 may then transmit this information through digital network to scanner 54 for presentation to maintenance personnel, as described more fully below”), and 
	to receive from such service personal units additional information about LRUs and maintenance work performed thereon (Mylaraswamy:  Para 28 “Possible maintenance actions, as determined utilizing the above-described process, can include allowing the LRU to pass inspection without additional measures; allowing the LRU to pass inspection, while indicating that the LRU should be flagged for re-inspection at a future date; and advising LRU replacement. The maintenance actions are preferably displayed on a screen 62 of the RFID scanner 54 as top-level read-outs to provide the technician or maintenance personnel with an intuitive indicator of the appropriate action to take for each LRU”).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy (US20160196457A1) in view of Chippar (US20160362197A1) and  Holzer (US20110270482A1) further in view of Griffith(US20180293810A1).

	In regards to claim 39, the combination of Mylaraswamy, Chippar and  Holzer teaches The surveillance system of claim 36, Holzer further teaches the surveillance system is further configured to receive information … about a replaced LRU (Holzer: Para 52 “it is preferred to exchange data between the individual system components and a higher-order system component—such as a control unit, wherein the data contains, for example, identification data of the corresponding system components and their function. This could be realized, for example, with an RFID tag in connection with one or more RFID scanners. In one special scenario, for example, all system components of a system could be realized with RFID tags that enable the higher-order system to detect the presence of the system components or to register their removal. For example, if a system component with a first RFID tag is removed from the system and a system component of the same type with a second RFID tag is installed, the system is able to determine that the [first] RFID tag and consequently the respective system component is no longer arranged within the system. A new identification on the second RFID tag is simultaneously transmitted to the control unit or the like such that it is able to detect that a new system component has been integrated”), the stock or repair facility identifying a replaced LRU by means of its RFID tag.
	Yet the combination of Mylaraswamy, Chippar and  Holzer do not teach the surveillance system is further configured to receive information from a stock or repair facility…
However, in the same field of endeavor, Griffith teaches the surveillance system is further configured to receive information from a stock or repair facility (Griffith: Para 4 “The method further includes storing in a component database static data, repair data, and dynamic data regarding the plurality of engine components wherein the static data includes identification information regarding the engine components, the repair data includes repair history information regarding the engine components that is recorded by the RFID tags during visits by their associated engine component to a repair shop, and the dynamic data includes engine usage information, component usage information, and component fault information regarding the engine components. The method further includes transmitting the dynamic data regarding the associated engine component to each RFID tag after each engine cycle for storage in the RFID tag and transmitting static data, repair data, and dynamic data regarding one of the engine components to an external system responsive to a request by the external system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Mylaraswamy, Chippar and  Holzer with the feature of the surveillance system is further configured to receive information from a stock or repair facility disclosed by Griffith. One would be motivated to do so for the benefit of “using RFID tags to track the life cycle of aircraft engine components.” (Griffith: Para 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668